United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Neosho, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1387
Issued: October 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2014 appellant filed a timely appeal from a January 31, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an injury to his right shoulder in the performance
of duty on June 27, 2011.
FACTUAL HISTORY
Appellant, a 50-year-old fisheries biologist, filed a claim for benefits on July 19, 2011,
alleging that he injured his right shoulder while taking down an army tent on June 27, 2011. He

1

5 U.S.C. § 8101 et seq.

explained that the leg system of the tent kicked out, hitting his feet and causing him to fall to the
ground.
In a June 5, 2013 report, Dr. Todd J. Twiss, Board-certified in orthopedic surgery, stated
that he treated appellant for right shoulder pain on March 27, 2013, at which time appellant
related that he sustained an injury at work in June 2012 while taking down an army tent. He
stated that the injury occurred when appellant fell onto an outstretched hand and landed on his
shoulder. Appellant’s shoulder improved slightly after the incident occurred; however, the pain
had recently returned. Dr. Twiss stated that appellant was not in any significant distress on
physical examination and showed active range of motion in his shoulder. He stated that
appellant had four out of five supraspinatus strength, four out of five external rotator strength,
five out of five internal rotators and biceps strength. Dr. Twiss advised that appellant had pain
with Speed’s testing and O’Brien’s testing, with no overt evidence of instability. He obtained
x-ray testing, which showed mild anterolateral acromial prominence and normal
acromioclavicular joint and normal glenohumeral joint. Dr. Twiss diagnosed a right shoulder
rotator cuff tear and recommended conservative treatment in the form of physical therapy and
activity modifications. He scheduled appellant for a magnetic resonance imaging (MRI) scan of
his right shoulder on May 9, 2013. It showed myxoid degeneration of the rotator cuff and
intrasubstance tear in the supraspinatus tendon, partial undersurface tear in the infraspinatus
tendon and tenosynovitis of the long head of the biceps tendon.
In a report dated June 10, 2013, received by OWCP on October 15, 2013, Dr. Twiss
stated that appellant had called him to correct the date of his work accident from June 2012 to
June 2011.
On August 6, 2013 OWCP received a supplemental statement from appellant who
described the incident by noting that the frame of the tent swung out, knocking him off his feet.
Appellant tried to catch his fall and landed on his right shoulder.
By letter dated September 16, 2013, OWCP informed appellant that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits. It
stated that, when his claim was received, it appeared to be a minor injury that resulted in minimal
or no lost time from work and payment of a limited amount of medical expenses was
administratively approved. The merits of the claim had not been formally adjudicated. OWCP
asked appellant to submit a comprehensive medical report from his treating physician describing
his symptoms and the medical reasons for his condition and an opinion as to whether his claimed
condition was causally related to his federal employment. It requested that appellant submit the
additional evidence within 30 days.
In a statement dated September 21, 2013, received by OWCP on October 15, 2013,
appellant stated that he did not seek medical treatment for his June 27, 2011 work injury until
Dr. Twiss’ March 27, 2013 examination. He delayed seeking medical treatment because he
believed that his injury was nothing more serious than a muscle strain, pull or bruising. When
appellant realized his injury was more serious, he consulted Dr. Twiss, who diagnosed a torn
rotator cuff as shown by the May 9, 2013 MRI scan. He submitted statements from coworkers
who witnessed the June 27, 2011 incident.

2

By decision dated October 17, 2013, OWCP denied appellant’s claim, finding that he
failed to establish fact of injury. It found that he failed to establish that he experienced the
alleged June 27, 2011 employment incident at the time, place and in the manner alleged.
By letter dated October 28, 2013, appellant requested reconsideration.
By decision dated January 31, 2014, OWCP modified the October 17, 2013 decision,
finding that appellant established the June 27, 2011 incident. It denied the claim, however,
finding that he failed to submit sufficient medical evidence to establish that he injured his right
shoulder in the performance of duty on June 27, 2011.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

7

Id.

3

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that appellant fell while disassembling a tent on June 27, 2011. The
question of whether an employment incident caused a personal injury can only be established by
probative medical evidence.10 The Board finds that appellant has not submitted sufficient medical
evidence to establish that the June 27, 2011 employment incident caused or contributed to his
right shoulder condition.
Dr. Twiss submitted several reports in which he noted appellant’s complaints of right
shoulder pain on examination and found that he sustained a torn right rotator cuff, intrasubstance
tear in the supraspinatus tendon, partial undersurface tear in the infraspinatus tendon and
tenosynovitis of the long head of the biceps tendon to the right shoulder on June 27, 2011. These
reports, however, did not sufficiently address the diagnosed condition related to the June 27,
2011 incident at work. The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.11 Dr. Twiss stated in his June 5, 2013 report
that appellant’s right shoulder injury occurred in June 2012 while taking down an army tent.
Appellant fell onto an outstretched hand and landed on his right shoulder. Dr. Twiss stated that
appellant was not in any significant distress on physical examination and had active range of
motion in his shoulder, with mostly normal strength and no overt evidence of instability. He
advised that x-rays of the right shoulder revealed mild anterolateral acromial prominence and
normal acromioclavicular joint and normal glenohumeral joint; a right shoulder MRI scan
showed a torn right rotator cuff, intrasubstance tear in the supraspinatus tendon, partial
undersurface tear in the infraspinatus tendon and tenosynovitis of the long head of the biceps
tendon.
Although Dr. Twiss presented a diagnosis of appellant’s condition, he did not adequately
address how these conditions causally related to the June 27, 2011 work incident. The actual
mechanism of injury is not medically described. Dr. Twiss listed an erroneous date of injury as
“June 2012 corrected to an unspecified date in June 2011.” He did not address how, almost two
8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

Carlone, supra note 5.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

4

years after the incident, he was able to determine how the fall caused the shoulder injury.
Dr. Twiss did not explain how any actual work activity on June 27, 2011 caused the torn rotator
cuff, torn supraspinatus in infraspinatus tendons and tenosynovitis. Furthermore, he did not
explain why appellant did not require medical treatment of his diagnosed shoulder conditions
until March 2013.
The Board notes that the other reports of record, which were not prepared by physicians,
did not explain how medically appellant would have sustained a right shoulder injury while
disassembling a tent on June 27, 2011.12
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit sufficient medical opinion which describes or explains the process through
which the June 27, 2011 work accident caused his right shoulder injury, with supporting medical
rationale. Accordingly, he did not establish that he sustained a right shoulder injury in the
performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a right shoulder
injury in the performance of duty on June 27, 2011.

12

The Board notes that appellant has submitted several reports from physical therapists. These reports do not
constitute medical evidence under section 8101(2). Healthcare providers such as nurses, acupuncturists, physician
assistants and physical therapists are not considered physicians under FECA, their reports and opinions do not
constitute competent medical evidence to establish a medical condition, disability or causal relationship. 5 U.S.C.
§ 8101(2); see also G.G., 58 ECAB 389 (2007); Jerré R. Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40
ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

5

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2014 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 9, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

